PER CURIAM.
Counsel for respective parties having stipulated that the above entitled cause shall abide the final decision in the companion and controlling cause of Lorin A Cranson v. United States of America, No. 10644, 146 F.2d 871, and it appearing from the files of this Court that this Court on January 24, 1945, rendered its decision affirming the order of the District Court in said controlling cause No. 10644, that a petition for rehearing was denied on February 26, 1945, and that a petition of the Supreme Court of the United States in Case No. 10644 was denied on October 8, 1945, and good cause therefor appearing, it is ordered that a judgment, affirming the judgment of the District Court in each of above causes be forthwith filed in each cause and recorded in the minutes of this Court, and that the mandate of this Court in each cause issue forthwith.